            Case 1:21-cv-11124-DJC Document 19 Filed 08/02/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

                Plaintiff,

       v.                                               Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC., and
WNAC, LLC,

                Defendants.

                          PLAINTIFF COXCOM LLC’S AGREED
                        MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff CoxCom LLC, d/b/a Cox Communications, (“Cox”) requests that this Court seal

Exhibit 1, Exhibit 2, and Exhibit 3 to the Declaration of Chris Tygh in Support of Motion for

Declaratory Judgment. (D. 17.) Cox respectfully requests that these documents be maintained

under seal in this action. In support thereof, Cox states as follows:

       1.       Exhibits 1 and 2 are highly sensitive documents that are subject to a confidentiality

agreement: Section 16 of Exhibit 1 requires that its terms (and thereby the terms of Exhibit 2) not

be disclosed to any third party except to the extent necessary to comply with applicable law or the

valid order of a court of competent jurisdiction, or as part of normal reporting to or review

procedure of a party’s parent company, auditors, or attorneys, or as part of consolidated reporting

as may be required by network affiliation agreements, or to potential investors and purchasers, in

order to enforce a party’s rights under the Agreement, or if mutually agreed upon in writing. None

of those exceptions apply here.

       2.       Exhibit 3 is a highly sensitive document documents that is subject to a

confidentiality agreement: Section 18 of Exhibit 3 requires that its terms (and thereby the terms of
            Case 1:21-cv-11124-DJC Document 19 Filed 08/02/21 Page 2 of 6




Exhibit 2) not be disclosed to any third party except to the extent necessary to comply with

applicable law or the valid order of a court of competent jurisdiction, or as part of normal reporting

to or review procedure of a party’s parent company, auditors, or attorneys, or as part of normal

reporting to network programming suppliers, or to potential investors and purchasers, in

connection with a sale or transfer, to submit reports or disclosures required by an exchange on

which party’s securities are traded, or if mutually agreed upon in writing. None of those

exceptions apply here.

       3.       The three agreements attached as Exhibit 1, Exhibit 2, and Exhibit 3 are clearly

confidential and contain sensitive business information and strategy that should be maintained as

confidential.

       4.       This Court should grant leave to file under seal Exhibits 1, 2, and 3—all

retransmission agreements—because they each contain non-public and sensitive business

information, including rate information. See Methodist Health Servs. Corp. v. OSF Healthcare

Sys., No. 13-cv-01054, 2016 WL 5817176, at *19 (C.D. Ill. Sept. 30, 2016) (holding document

containing discussion of “pricing terms and negotiation strategy” must remain under seal). If

publicly available, the parties’ and non-parties’ competitors could use the information contained

in the retransmission agreements to their detriment. See SmithKline Beecham Corp. v. Pentech

Pharm., Inc., 261 F. Supp. 2d 1002, 1008 (N.D. Ill. 2003) (“The reason for secrecy is that [the

agreement] contains information about terms and conditions … that might give other firms an

unearned competitive advantage ….”). Moreover, as noted above, each retransmission agreement

contains confidentiality provisions restricting disclosure.

       5.       “[D]uring the discovery stage, the public’s right of access is diminished because

‘[p]ublic access to the discovery process [does not] play a significant role in the administration of



                                                  2
             Case 1:21-cv-11124-DJC Document 19 Filed 08/02/21 Page 3 of 6




justice.’ Furthermore, ‘“privacy rights of participants and third parties[ ] are among those interests

which, in appropriate cases, can limit the presumptive right of access to judicial records.”’” Hayes

v. McGee, No. CIV.A. 10-40095-TSH, 2014 WL 198407, at *3 (D. Mass. Jan. 13, 2014) (citations

omitted). Here, Cox seeks to protect sensitive and competitive business information for not only

itself but also Defendants and a third party, Mission Broadcasting, Inc.

        6.       Cox’s request to seal certain parts of the supporting record is also narrow. These

three documents constitute a small subset of the record, and sealing these exhibits will not

materially interfere with the public’s ability to understand the issues in this litigation.

        7.       Accordingly, Cox requests that the Court seal Exhibit 1, Exhibit 2, and Exhibit 3 to

the Declaration so that it is non-public.

        8.       Defendants consent to the relief requested in this motion.

        9.       Given the good cause established above, Cox requests that these materials remain

sealed until further order of the court. At the conclusion of this matter, Cox requests that the

materials be returned to it.

        WHEREFORE, Cox respectfully requests that the Court grant this motion, and seal Exhibit

1, Exhibit 2, and Exhibit 3 to Dkt 17.

        Dated: August 2, 2021                  Respectfully submitted,

                                               /s/ Brian O’Connor Watson
                                               Patricia Brown Holmes (pro hac vice)
                                               Brian O’Connor Watson (pro hac vice)
                                               Allison N. Siebeneck (pro hac vice)
                                               Jeffrey W. Gordon
                                               RILEY SAFER HOLMES & CANCILA LLP
                                               70 W. Madison Street, Suite 2900
                                               Chicago, IL 60602
                                               (312) 471-8700
                                               pholmes@rshc-law.com
                                               bwatson@rshc-law.com
                                               asiebeneck@rshc-law.com

                                                   3
Case 1:21-cv-11124-DJC Document 19 Filed 08/02/21 Page 4 of 6




                          jgordon@rshc-law.com
                          Counsel for CoxCom, LLC, d/b/a Cox
                          Communications




                              4
         Case 1:21-cv-11124-DJC Document 19 Filed 08/02/21 Page 5 of 6




                             LOCAL RULE 7.1 CERTIFICATE

       I certify that I conferred with opposing counsel on August 2, 2021 in a good faith effort to

narrow or resolve the issues presented by this motion.

                                                    /s/ Brian O’Connor Watson
                                                    Counsel for Plaintiff CoxCom, LLC,
                                                    d/b/a Cox Communications




                                                5
          Case 1:21-cv-11124-DJC Document 19 Filed 08/02/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I certify that on August 2, 2021, the foregoing document was electronically filed using the

Court’s CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record and will likewise be available electronically to any attorneys of record who

appear in this matter.



                                                    /s/ Brian O’Connor Watson
                                                    Counsel for Plaintiff CoxCom, LLC,
                                                    d/b/a Cox Communications




                                                6
